Title: To Thomas Jefferson from Robert Crew, 18 July 1803
From: Crew, Robert
To: Jefferson, Thomas


          
            
              Sir
            
            London 18 July 1803
          
          A person here has lately obtained a patent for a Churn on a new construction & Mrs Crew’s Dairymaid speaks highly in praise of one of them which she has used for some months, as saving much time & labour 
          These being objects which deserve much attention in every Country, but in America are particularly valuable, I am induced to take the liberty of begging your acceptance of one of the Churns, which I now send ⅌ the Atalanta Capt. Tucker, for Baltimore, to the care of Mr. Andrew Buchanan of that place.
          Should you find this an useful machine, you will, I have no doubt, permit some of your workmen to construct others from the pattern, for the public benefit.—
          The iron pins in the bottom are intended to be let into holes in a bench or dresser, in order to keep the Churn steady when in use. 
          The holes in the top are found, necessary for letting off bad air from the Cream. 
          I am with the greatest respect Sir Your most Obed Serv
          
            
              Robt Crew
            
          
        